     Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 1 of 18 Page ID #:564




 1

 2

 3

 4

 5

 6

 7

8                            UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10
       RUTH C., an individual,                     Case No. 8:20-cv-00457-JLS (ADSx)
11
                          Plaintiff,
12
             v.                                    STIPULATED PROTECTIVE ORDER
13
       XAVIER AGUIRRE, an individual;
14     RYAN B. SHACKLEFORD, an individual;
       AARON S. KNARR, an individual;
15     GUSTAVO TORRES, an individual;
       SCOTT M. STOOS, an individual; and
16     Does 5 to 10, inclusive,

17                        Defendants.

18

19     I.    PURPOSES AND LIMITATIONS

20           A.    Discovery in this action is likely to involve production of confidential,

21           proprietary, or private information for which special protection from public

22           disclosure and from use for any purpose other than prosecuting this litigation

23           may be warranted. Accordingly, the parties hereby stipulate to and petition the

24           Court to enter the following Stipulated Protective Order. The parties


                                                   1
     Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 2 of 18 Page ID #:565




 1           acknowledge that this Order does not confer blanket protections on all

 2           disclosures or responses to discovery and that the protection it affords from

 3           public disclosure and use extends only to the limited information or items that

 4           are entitled to confidential treatment under the applicable legal principles. The

 5           parties further acknowledge, as set forth in Section XIII(C), below, that this

 6           Stipulated Protective Order does not entitle them to file confidential information

 7           under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

8            and the standards that will be applied when a party seeks permission from the

 9           Court to file material under seal.

10     II.   GOOD CAUSE STATEMENT

11           A.     This action involves allegations that defendant Xavier Aguirre sexually

12           assaulted plaintiff Ruth C. while on duty as a California Highway Patrol Officer.

13           It is further alleged defendant Xavier Aguirre’s supervisors failed to adequately

14           supervise him. As a result, sensitive and private information pertaining to the

15           parties and the California Highway Patrol may be disclosed in discovery.

16           Accordingly, to expedite the flow of information, to facilitate the prompt

17           resolution of disputes over confidentiality of discovery materials, to adequately

18           protect information the parties are entitled to keep confidential, to ensure that

19           the parties are permitted reasonable necessary uses of such material in

20           preparation for and in the conduct of trial, to address their handling at the end

21           of the litigation, and serve the ends of justice, a protective order for such

22           information is justified in this matter. It is the intent of the parties that

23           information will not be designated as confidential for tactical reasons and that

24           nothing be so designated without a good faith belief that it has been maintained


                                                     2
     Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 3 of 18 Page ID #:566




 1            in a confidential, non-public manner, and there is good cause why it should not

 2            be part of the public record of this case.

 3     III.   DEFINITIONS

 4            A.     Action: This pending federal lawsuit.

 5            B.     Challenging Party: A Party or Non-Party that challenges the designation

 6            of information or items under this Order.

 7            C.     “CONFIDENTIAL” Information or Items: Information (regardless of how

8             it is generated, stored or maintained) or tangible things that qualify for

 9            protection under Federal Rule of Civil Procedure 26(c), and as specified above in

10            the Good Cause Statement.

11            D.     Counsel: Outside Counsel of Record and House Counsel (as well as their

12            support staff).

13            E.     Designating Party: A Party or Non-Party that designates information or

14            items that it produces in disclosures or in responses to discovery as

15            “CONFIDENTIAL.”

16            F.     Disclosure or Discovery Material: All items or information, regardless of

17            the medium or manner in which it is generated, stored, or maintained

18            (including, among other things, testimony, transcripts, and tangible things), that

19            are produced or generated in disclosures or responses to discovery in this

20            matter.

21            G.     Expert: A person with specialized knowledge or experience in a matter

22            pertinent to the litigation who has been retained by a Party or its counsel to

23            serve as an expert witness or as a consultant in this Action.

24


                                                      3
     Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 4 of 18 Page ID #:567




 1           H.     House Counsel: Attorneys who are employees of a party to this Action.

 2           House Counsel does not include Outside Counsel of Record or any other outside

 3           counsel.

 4           I.     Non-Party: Any natural person, partnership, corporation, association, or

 5           other legal entity not named as a Party to this action.

 6           J.     Outside Counsel of Record: Attorneys who are not employees of a party

 7           to this Action but are retained to represent or advise a party to this Action and

8            have appeared in this Action on behalf of that party or are affiliated with a law

 9           firm which has appeared on behalf of that party, and includes support staff.

10           K.     Party: Any party to this Action, including all of its officers, directors,

11           employees, consultants, retained experts, and Outside Counsel of Record (and

12           their support staffs).

13           L.     Producing Party: A Party or Non-Party that produces Disclosure or

14           Discovery Material in this Action.

15           M.     Professional Vendors: Persons or entities that provide litigation support

16           services (e.g., photocopying, videotaping, translating, preparing exhibits or

17           demonstrations, and organizing, storing, or retrieving data in any form or

18           medium) and their employees and subcontractors.

19           N.     Protected Material: Any Disclosure or Discovery Material that is

20           designated as “CONFIDENTIAL.”

21           O.     Receiving Party: A Party that receives Disclosure or Discovery Material

22           from a Producing Party.

23     ///

24


                                                     4
     Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 5 of 18 Page ID #:568




 1     IV.   SCOPE

 2           A.     The protections conferred by this Stipulation and Order cover not only

 3           Protected Material (as defined above), but also (1) any information copied or

 4           extracted from Protected Material; (2) all copies, excerpts, summaries, or

 5           compilations of Protected Material; and (3) any testimony, conversations, or

 6           presentations by Parties or their Counsel that might reveal Protected Material.

 7           B.     Any use of Protected Material at trial shall be governed by the orders of

8            the trial judge. This Order does not govern the use of Protected Material at trial.

 9     V.    DURATION

10                  Even after final disposition of this litigation, the confidentiality

11           obligations imposed by this Order shall remain in effect until a Designating

12           Party agrees otherwise in writing or a court order otherwise directs. Final

13           disposition shall be deemed to be the later of (1) dismissal of all claims and

14           defenses in this Action, with or without prejudice; and (2) final judgment herein

15           after the completion and exhaustion of all appeals, rehearings, remands, trials,

16           or reviews of this Action, including the time limits for filing any motions or

17           applications for extension of time pursuant to applicable law.

18     VI.   DESIGNATING PROTECTED MATERIAL

19           A.     Exercise of Restraint and Care in Designating Material for Protection

20                  1.     Each Party or Non-Party that designates information or items for

21                  protection under this Order must take care to limit any such designation

22                  to specific material that qualifies under the appropriate standards. The

23                  Designating Party must designate for protection only those parts of

24                  material, documents, items, or oral or written communications that


                                                     5
     Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 6 of 18 Page ID #:569




 1                qualify so that other portions of the material, documents, items, or

 2                communications for which protection is not warranted are not swept

 3                unjustifiably within the ambit of this Order.

 4                2.     Mass, indiscriminate, or routinized designations are prohibited.

 5                Designations that are shown to be clearly unjustified or that have been

 6                made for an improper purpose (e.g., to unnecessarily encumber the case

 7                development process or to impose unnecessary expenses and burdens on

8                 other parties) may expose the Designating Party to sanctions.

 9                3.     If it comes to a Designating Party’s attention that information or

10                items that it designated for protection do not qualify for protection, that

11                Designating Party must promptly notify all other Parties that it is

12                withdrawing the inapplicable designation.

13          B.    Manner and Timing of Designations

14                1.     Except as otherwise provided in this Order (see, e.g., Section

15                B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

16                Discovery Material that qualifies for protection under this Order must be

17                clearly so designated before the material is disclosed or produced.

18                2.     Designation in conformity with this Order requires the following:

19                       a.     For information in documentary form (e.g., paper or

20                       electronic documents, but excluding transcripts of depositions or

21                       other pretrial or trial proceedings), that the Producing Party affix

22                       at a minimum, the legend “CONFIDENTIAL” (hereinafter

23                       “CONFIDENTIAL legend”), to each page that contains protected

24                       material. If only a portion or portions of the material on a page


                                                  6
     Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 7 of 18 Page ID #:570




 1                      qualifies for protection, the Producing Party also must clearly

 2                      identify the protected portion(s) (e.g., by making appropriate

 3                      markings in the margins).

 4                      b.     A Party or Non-Party that makes original documents

 5                      available for inspection need not designate them for protection

 6                      until after the inspecting Party has indicated which documents it

 7                      would like copied and produced. During the inspection and before

8                       the designation, all of the material made available for inspection

 9                      shall be deemed “CONFIDENTIAL.” After the inspecting Party has

10                      identified the documents it wants copied and produced, the

11                      Producing Party must determine which documents, or portions

12                      thereof, qualify for protection under this Order. Then, before

13                      producing the specified documents, the Producing Party must affix

14                      the “CONFIDENTIAL legend” to each page that contains Protected

15                      Material. If only a portion or portions of the material on a page

16                      qualifies for protection, the Producing Party also must clearly

17                      identify the protected portion(s) (e.g., by making appropriate

18                      markings in the margins).

19                      c.     For testimony given in depositions, that the Designating

20                      Party identify the Disclosure or Discovery Material on the record,

21                      before the close of the deposition all protected testimony.

22                      d.     For information produced in form other than document and

23                      for any other tangible items, that the Producing Party affix in a

24                      prominent place on the exterior of the container or containers in


                                                 7
     Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 8 of 18 Page ID #:571




 1                           which the information is stored the legend “CONFIDENTIAL.” If

 2                           only a portion or portions of the information warrants protection,

 3                           the Producing Party, to the extent practicable, shall identify the

 4                           protected portion(s).

 5            C.    Inadvertent Failure to Designate

 6                  1.       If timely corrected, an inadvertent failure to designate qualified

 7                  information or items does not, standing alone, waive the Designating

8                   Party’s right to secure protection under this Order for such material.

 9                  Upon timely correction of a designation, the Receiving Party must make

10                  reasonable efforts to assure that the material is treated in accordance with

11                  the provisions of this Order.

12     VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

13            A.    Timing of Challenges

14                  1.       Any party or Non-Party may challenge a designation of

15                  confidentiality at any time that is consistent with the Court’s Scheduling

16                  Order.

17            B.    Meet and Confer

18                  1.       The Challenging Party shall initiate the dispute resolution process

19                  under Local Rule 37.1 et seq.

20            C.    The burden of persuasion in any such challenge proceeding shall be on

21            the Designating Party. Frivolous challenges, and those made for an improper

22            purpose (e.g., to harass or impose unnecessary expenses and burdens on other

23            parties) may expose the Challenging Party to sanctions. Unless the Designating

24            Party has waived or withdrawn the confidentiality designation, all parties shall


                                                      8
     Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 9 of 18 Page ID #:572




 1          continue to afford the material in question the level of protection to which it is

 2          entitled under the Producing Party’s designation until the Court rules on the

 3          challenge.

 4     VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

 5          A.     Basic Principles

 6                 1.     A Receiving Party may use Protected Material that is disclosed or

 7                 produced by another Party or by a Non-Party in connection with this

8                  Action only for prosecuting, defending, or attempting to settle this Action.

 9                 Such Protected Material may be disclosed only to the categories of

10                 persons and under the conditions described in this Order. When the

11                 Action has been terminated, a Receiving Party must comply with the

12                 provisions of Section XIV below.

13                 2.     Protected Material must be stored and maintained by a Receiving

14                 Party at a location and in a secure manner that ensures that access is

15                 limited to the persons authorized under this Order.

16          B.     Disclosure of “CONFIDENTIAL” Information or Items

17                 1.     Unless otherwise ordered by the Court or permitted in writing by

18                 the Designating Party, a Receiving Party may disclose any information or

19                 item designated “CONFIDENTIAL” only to:

20                        a.     The Receiving Party’s Outside Counsel of Record in this

21                        Action, as well as employees of said Outside Counsel of Record to

22                        whom it is reasonably necessary to disclose the information for this

23                        Action;

24


                                                   9
 Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 10 of 18 Page ID #:573




 1                   b.     The officers, directors, and employees (including House

 2                   Counsel) of the Receiving Party to whom disclosure is reasonably

 3                   necessary for this Action;

 4                   c.     Experts (as defined in this Order) of the Receiving Party to

 5                   whom disclosure is reasonably necessary for this Action and who

 6                   have signed the “Acknowledgment and Agreement to Be Bound”

 7                   (Exhibit A);

8                    d.     The Court and its personnel;

 9                   e.     Court reporters and their staff;

10                   f.     Professional jury or trial consultants, mock jurors, and

11                   Professional Vendors to whom disclosure is reasonably necessary

12                   or this Action and who have signed the “Acknowledgment and

13                   Agreement to be Bound” attached as Exhibit A hereto;

14                   g.     The author or recipient of a document containing the

15                   information or a custodian or other person who otherwise

16                   possessed or knew the information;

17                   h.     During their depositions, witnesses, and attorneys for

18                   witnesses, in the Action to whom disclosure is reasonably

19                   necessary provided: (i) the deposing party requests that the

20                   witness sign the “Acknowledgment and Agreement to Be Bound;”

21                   and (ii) they will not be permitted to keep any confidential

22                   information unless they sign the “Acknowledgment and Agreement

23                   to Be Bound,” unless otherwise agreed by the Designating Party or

24                   ordered by the Court. Pages of transcribed deposition testimony or


                                             10
 Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 11 of 18 Page ID #:574




 1                      exhibits to depositions that reveal Protected Material may be

 2                      separately bound by the court reporter and may not be disclosed to

 3                      anyone except as permitted under this Stipulated Protective Order;

 4                      and

 5                      i.     Any mediator or settlement officer, and their supporting

 6                      personnel, mutually agreed upon by any of the parties engaged in

 7                      settlement discussions.

8    IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED

 9         IN OTHER LITIGATION

10         A.    If a Party is served with a subpoena or a court order issued in other

11         litigation that compels disclosure of any information or items designated in this

12         Action as “CONFIDENTIAL,” that Party must:

13               1.     Promptly notify in writing the Designating Party. Such notification

14               shall include a copy of the subpoena or court order;

15               2.     Promptly notify in writing the party who caused the subpoena or

16               order to issue in the other litigation that some or all of the material

17               covered by the subpoena or order is subject to this Protective Order. Such

18               notification shall include a copy of this Stipulated Protective Order; and

19               3.     Cooperate with respect to all reasonable procedures sought to be

20               pursued by the Designating Party whose Protected Material may be

21               affected.

22         B.    If the Designating Party timely seeks a protective order, the Party served

23         with the subpoena or court order shall not produce any information designated

24         in this action as “CONFIDENTIAL” before a determination by the Court from


                                                  11
 Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 12 of 18 Page ID #:575




 1        which the subpoena or order issued, unless the Party has obtained the

 2        Designating Party’s permission. The Designating Party shall bear the burden

 3        and expense of seeking protection in that court of its confidential material and

 4        nothing in these provisions should be construed as authorizing or encouraging a

 5        Receiving Party in this Action to disobey a lawful directive from another court.

 6   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

 7        PRODUCED IN THIS LITIGATION

8         A.     The terms of this Order are applicable to information produced by a Non-

 9        Party in this Action and designated as “CONFIDENTIAL.” Such information

10        produced by Non-Parties in connection with this litigation is protected by the

11        remedies and relief provided by this Order. Nothing in these provisions should

12        be construed as prohibiting a Non-Party from seeking additional protections.

13        B.     In the event that a Party is required, by a valid discovery request, to

14        produce a Victim’s confidential information and/or Witness’s confidential

15        information in its possession, and the Party is subject to an agreement with the

16        Victim and/or Witness not to produce their confidential information, and/or

17        obligated under the law not to produce their confidential information, then the

18        Party shall:

19               1.      Within five days of receipt of the request notify in writing the

20        Requesting Party and the Victim and/or Witness that some or all of the

21        information requested is subject to a confidentiality agreement with a Non-

22        Party, and/or the Party is obligated under the law not to produce it;

23

24


                                                  12
 Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 13 of 18 Page ID #:576




 1                2.     Promptly provide the Victim and/or Witness with a copy of the

 2         Stipulated Protective Order in this Action, the relevant discovery request(s), and

 3         a reasonably specific description of the information requested; and

 4                3.     Make the information requested available for inspection by the

 5         Victim and/or Witness, if requested.

 6         C.    If the Victim and/or Witness fails to seek a protective order from this

 7         court within 14 days (or longer at the Requesting Party’s discretion) of receiving

8          the notice and accompanying information, the Receiving Party may produce the

 9         Victim’s and/or Witness’ confidential information responsive to the discovery

10         request. If the Victim timely seeks a protective order, the Receiving Party shall

11         not produce any information in its possession or control that is subject to the

12         confidentiality agreement with the Victim and/or Witness before a

13         determination by the court.

14   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

15         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has

16         disclosed Protected Material to any person or in any circumstance not

17         authorized under this Stipulated Protective Order, the Receiving Party must

18         immediately (1) notify in writing the Designating Party of the unauthorized

19         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the

20         Protected Material, (3) inform the person or persons to whom unauthorized

21         disclosures were made of all the terms of this Order, and (4) request such person

22         or persons to execute the “Acknowledgment and Agreement to be Bound” that is

23         attached hereto as Exhibit A.

24


                                                  13
 Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 14 of 18 Page ID #:577




 1   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

 2       PROTECTED MATERIAL

 3       A.     When a Producing Party gives notice to Receiving Parties that certain

 4       inadvertently produced material is subject to a claim of privilege or other

 5       protection, the obligations of the Receiving Parties are those set forth in Federal

 6       Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

 7       whatever procedure may be established in an e-discovery order that provides for

8        production without prior privilege review. Pursuant to Federal Rule of Evidence

 9       502(d) and (e), insofar as the parties reach an agreement on the effect of

10       disclosure of a communication or information covered by the attorney-client

11       privilege or work product protection, the parties may incorporate their

12       agreement in the Stipulated Protective Order submitted to the Court.

13   XIII. MISCELLANEOUS

14       A.     Right to Further Relief

15              1.       Nothing in this Order abridges the right of any person to seek its

16              modification by the Court in the future.

17       B.     Right to Assert Other Objections

18              1.       By stipulating to the entry of this Protective Order, no Party waives

19              any right it otherwise would have to object to disclosing or producing any

20              information or item on any ground not addressed in this Stipulated

21              Protective Order. Similarly, no Party waives any right to object on any

22              ground to use in evidence of any of the material covered by this Protective

23              Order.

24       C.     Filing Protected Material


                                                 14
 Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 15 of 18 Page ID #:578




 1              1.     A Party that seeks to file under seal any Protected Material must

 2              comply with Civil Local Rule 79-5. Protected Material may only be filed

 3              under seal pursuant to a court order authorizing the sealing of the specific

 4              Protected Material at issue. If a Party's request to file Protected Material

 5              under seal is denied by the Court, then the Receiving Party may file the

 6              information in the public record unless otherwise instructed by the Court.

 7   XIV. FINAL DISPOSITION

8        A.     After the final disposition of this Action, as defined in Section V, within

 9       sixty (60) days of a written request by the Designating Party, each Receiving

10       Party must return all Protected Material to the Producing Party or destroy such

11       material. As used in this subdivision, “all Protected Material” includes all copies,

12       abstracts, compilations, summaries, and any other format reproducing or

13       capturing any of the Protected Material. Whether the Protected Material is

14       returned or destroyed, the Receiving Party must submit a written certification to

15       the Producing Party (and, if not the same person or entity, to the Designating

16       Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

17       all the Protected Material that was returned or destroyed and (2) affirms that the

18       Receiving Party has not retained any copies, abstracts, compilations, summaries

19       or any other format reproducing or capturing any of the Protected Material.

20       Notwithstanding this provision, Counsel are entitled to retain an archival copy of

21       all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

22       memoranda, correspondence, deposition and trial exhibits, expert reports,

23       attorney work product, and consultant and expert work product, even if such

24       materials contain Protected Material. Any such archival copies that contain or


                                                15
 Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 16 of 18 Page ID #:579




 1            constitute Protected Material remain subject to this Protective Order as set forth

 2            in Section V.

 3            B.     Any violation of this Order may be punished by any and all appropriate

 4            measures including, without limitation, contempt proceedings and/or monetary

 5            sanctions.

 6

 7

8    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 9
     Dated:          2/4/2021                         /s/ James W. Lewis
10                                              Attorney(s) for Plaintiff(s)

11
     Dated:          2/4/2021                         /s/ Lee Roistacher
12                                              Attorney(s) for Defendant(s)

13
     Dated:          1/26/2021                  /s/ David    Adida
14
                                                Attorney(s) for Defendants CHP Cpt. Ryan B.
15                                              Shackleford, CHP Lt. Aaron S. Knarr, CHP Lt.
                                                Gustavo Torres, and CHP Sgt. Scott M. Stoos
16

17

18

19

20

21

22

23

24


                                                   16
 Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 17 of 18 Page ID #:580




 1                                        ATTESTATION

 2          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer attests that all other signatories

 3   listed, and on whose behalf the filing is submitted, concur in the filing’s content and

 4   have authorized the filing of this document.

 5   DATED: February 4, 2021                                          TAYLOR & RING

 6

 7                                                            By: __/s/ James W. Lewis____
                                                                    David M. Ring
8                                                                   James W. Lewis
                                                                    Attorneys for Plaintiff
 9

10
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
11

12   Dated: February 5, 2021                          /s/ Autumn D. Spaeth
                                                HONORABLE AUTUMN D. SPAETH
13                                              United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24


                                                    17
 Case 8:20-cv-00457-JLS-ADS Document 63 Filed 02/05/21 Page 18 of 18 Page ID #:581




 1                                EXHIBIT A
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3           I,                                  [print or type full name], of

 4                         [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issue

 6   by the United States District Court for the Central District of California on [DATE] in

 7   the case of                                 [insert formal name of the case and the

8    number and initials assigned to it by the Court]. I agree to comply with and to be

 9   bound by all the terms of this Stipulated Protective Order and I understand and

10   acknowledge that failure to so comply could expose me to sanctions and punishment in

11   the nature of contempt. I solemnly promise that I will not disclose in any manner any

12   information or item that is subject to this Stipulated Protective Order to any person or

13   entity except in strict compliance with the provisions of this Order.

14           I further agree to submit to the jurisdiction of the United States District Court

15   for the Central District of California for the purpose of enforcing the terms of this

16   Stipulated Protective Order, even if such enforcement proceedings occur after

17   termination of this action. I hereby appoint                                    [print or

18   type full name] of                                  [print or type full address and

19   telephone number] as my California agent for service of process in connection with this

20   action or any proceedings related to enforcement of this Stipulated Protective Order.

21   Date:

22   City and State where sworn and signed:

23   Printed Name:

24   Signature:


                                                    18
